                                      U N ITED STA TE S D ISTR ICT C OU R T
                                      SOUTHERN DIjTRICT OFFLORIDA
                                                      M IAM IDIVISION
                                            èxsExo.1:19rcv-2z431-JLx
LINDA J.EISENM AN,JULIE EISENMAN,
and RYAN EISENM AN,

       Plaintiffs,


CARN IV AL CORPOR ATION ,

       D efendant.


      ORDER DENYING CARNIVAL CORPOM TION 'S M OTIOX TO DISM ISS
                                                                    '

       THISMATTER isbeforetheCoul'tonDefendantUaynivalCorporation'sMotionto
                          .
                              ' -.-
                                                                                 .                '               .. -.:.       .&        ,   . '



Dismiss,filedJuly25,2019(DE 10)(theEsM otion'').TheCourthqsalso considered Plaintiffs'
                                                                        .                             '   .   .                      .:       ..


ResponseinOppojition(D5 14)andCarnival'sReplyM emprandum il)SupportoftheM osion
                                              .                             '.       '       ''                                                '




(DE 17),andheardoralargtlmentontheMotion onNovember)4,2019.
                                                  1. BA CK G R O U ND I
                                                  .                                                                         1

       Plaintiffsbringthismaritimewrongfuldeath actiohagainstCarnivalassertipjclkimsfor
(1)negligenceunderiheDeathontheHfgh SeasAct,46U.S.0.jj30301-30308(SCDOHSA'')
                                        '
                                                                                         .
                     #,


(CountsIthrough 1V)and(2)intentionalinflictionofemotionaldistress(CountsV throughV1I).
According to theallegationsin theComplaint,on December1,2018,LindaEisenm an andher

husbandJeffrey EisenmanboardedCarnival'sSunshinevesselwiththeirchildren(Plaintiffs
JtflieandRyan)foracruisefrom FloridatotheCaribbean.(SeeCoppl.!12,DE 1.) Onthe
momingofDecembey3,2018,theshipdocked inGrandTtzrk.(Id.! 13.) Ataround 1:*
                                                                        00p.m .,

jThe factua'lallegAtionsin the Com plaintare accepted as true''
                                                              and construed in the lightm ost
favorable to Plaintiffsforpulmosesofnzling on Carnival'sM otion to D ism iss. SeeBroqks v.
BlueCross& BlueShieldofFla.,Inc.,116F.3d 1364r1369(11thCir.1.997).
Jeffreyhecamei11andhadtobetakentotheship'smedicalcenterinawheelchair.(f#.) The
shipphysicianttquickly diagnosed (Jeffrey)ashavingsufferedamajorheartattack''ahdtoldthe
                                                                                                                          j
                                                                                                                          l       .
Eisenmans(that'heG$wouldneedtobetiöwiitoM iymi'becaus'
   .
                                                     e
                                                     ..'
                                                        GrândTurkhospitalwa
                                                          .               .
                                                                         . .
                                                                            snot                                              .




equippedwithacardiacunit.''(f#.!!14-15.) Theshipwasstilldockedin GrandTurkatthe
                           3        -   :,
time,whichhasan intep atlonalairportwithflightstoM iami.(Id.! 16.)
       .                ..'.
                                             '
                                                          .                       '           .
                                                 .   ..



       However,justbefore4:0
                           .0p.m.,theshipphysicianc>mebackintothemedicalcentqrand
nnnouncùdthatJeffrey coulànotketofftheshipbecausesomqoneelsehadtobemedicglly
            .       .     -'.
                               .,
                                                      -.
                                                         .    .                           ,           .       .   .
                                                                                                                      .

                          J                                       .   .                                   u
disembarkedsrst.(1d ! 17.) TheEisenmansbeggedanèpleadedWithCarpivalto1ètthem off
                    .                                                         -
                .                                                                                 .

theship in Grand Turk becausethephysician had Cttoldthem thattim ewasoftheesspnce.
                                                                                 ''(Id.                               .




!18.)They alsoexplainedthattheyhadpurchasedinsurjncetocoveranairevaqpationirithe
evento?amedicalemergency.(f#.! 19.) Also,pccordingto Carnival's.GtpassengéiBillof'.           ,



Rights,''alicruisepassengershavetheçtrighttobisembarkktdockedship ifessentialprovisiops

such as...medicalcarecarmotàdequatelybeprovidedonboard.''(1d.!20.)Nonethelejs,                                                        .




Carnivalrefused to lettheEisenm arp offthe ship,and insteàd decidedto setsailforSan Juan,

PuertoRico- azlrhourjourneybyseafartherawayfrom theUnitedStates.(Id.!17.)
       )                                                                                  '
       Onceatsea,Jeffrey'sconditioncontinuedtodecline.(J#.!22.) Helostconso
                                                                          ciousnçss
andbeganhqvingrespiratoryproblems.(f#.) (tl-lisfnmilywatchedonin agonfgsheslowly
        .                                                                             .                   2 .



slippedaway.''.31d4 AlmosttwelvehoursaftertheshipleftGrandTurk,Jèffreywbntinto
cardiacarrest.(1d.:.24.) JeffreyEisenman diedonboardwhilçconsnedtotheship'smedical.
                                                                                  '
centei'.(f#.) Inajtateofdevajtation anddissress,LindaandJulieEisenmanlefttheshipwhenit
arrivedin'PuertoRict).(1d !27.) TheComplaintàllegesthatthey ttsufferedextremeemotional
distressatbeing confiped on the vesselagainsttheirw illfollow ing the onsetofJeffrey




                                                                          2
Eisenman'smedicalemergency.''(f#.) RyanEisenman stayedontheshipwithhisfather'sb
                                                                              .ody
asCarnivalfipishedit$eleven-dqy cruise.(Id.!!28,72.)
       On June 12,2019,Plaintiffsfiled thisaction allegingthatJeffrey Eisenm an's death
                                                                           .




resultedfrom thenegligenceofCarnivalanditsmedicalandnon-medicalpersormel(Counts1
throughIV).Plaintiffsalsoassertclaimsforintentionalinfliction ofemoti
                                                                    ,onaldistressin their
individualcapacities,alleging thatCarnival'sconductwqsSsextreme and outrageouj''and cqused

them tosufferseverebmotionaldislress(CountsV ihroughV11).CarnivalnoF movestodismiss
 .                '                                           .      '         .        .       .




theComplaiptforfailuretostateaclaim.(Seegenerally Mot.,DE 10.) Cmmivalarguesthatthe
emotionaldistressclaimsshouldbedismissedbecause(a)theyarepreemptedby DOHSA,and
(b)Carnival'sconductwasnotsufticientlytdoutrageous''tostateaclaim .(f#.at3.) Carnival
also arguesthâtthenegligenceclaimsshould bedism issed asimproperltshotgun''pleadingsthat

groupmultipletheoriesofliabilityineachcount.(f#.)
                                 II. LEGAL STANDARU
       $$Atthem otion to dismissstage,a courtdoesnotreach them eritsofthesuit,only the

sufficiency ofthecomplaint.''Elbazv.RoyalCaribbean Cruises,L/t;
                                                              l,N o.16-24568,2017 W L

37737215at*1(j.D.Fla.Jan.12,2017)(citingfevy v.City ofHollywood,90F.Supp.2d 1344, '
            .                                                                               .




1345.(S.D.#la.20001).lnruliùgon amotiontodismiss,thecou14mustacceptthefactual
allegationsin thecomplaiptastrue and construethem in thelightm ostfavorabletotheplaintiff.

See Brooks,116 F.3d at1369..To survive a m ption to dism iss,a com plaintm ustinclude

isenough facts'to stpteaclaim to reliefthatisplausibleon itsface.''BellAtl.Corg.v.Twolnbly,
                      .




550U.S.544,570(2007).A itclaim hasf>cialplausibilitywhentheplaintiffpleadsfactual
                                                          ;                                 .
contentthàtallow sthe courtto draw the reasonable inference thatthe defendantis li:ble fprthe

niiscdnductalleged.''Ashcro.ftv.Iqbal,556U.S.662,678(2009).



                                              3
                                                                111.oljèrssloN
    A.     Plaintiffs'EmotionalDistressClaimsAreNotbarredByDOHSA
                                                        '
                                                    .

           DOHSA wasepactedioprovide;(aunifgl'm andeffeclivewrongfuldeatj)remç.jygor
    survivorsofpersopskilledonthehigh seas.''OffàhoreLogistics,Inc.v.Tallentire,477U S.                                                                   .   .



    20t,214 (1986).TheActappl)es$:E
                       .          ',w)henthedeathofa
                                                .
                                                   'nindividualiscausedbywrongfulqct,
                                                                                 '       ''
                                                                                         .        '..   .       .           '                                         '       '

               .               è'                                                    ,            .                              .            .                   .

    neglect,ordefaultoccurring on thehigh seasbèyond 3nquticàlm ilesfrom 1heshoreofthe
    United States.'' 46 U.S.C.j30302.2 DOH SA lim itsiecovery to itthepeçuniary losssust:ined by
,                          . .                                                   .
                                                                                                                                                  :   .                       .
                                                                                                                                                                          .

    theindividualsforwhèsebenefitthçactionisbrougàt.''Id: j30303.'
                           .            .
                                                                 TheSupremeCo
                                                                            'urthas           .             .
                                                                                                                                                  .



    heldthatDOHSA ltartnouncesCongress'consideredjudgment''onissuessuch asd>magejin
    maritimewrongfuldeath cases,kfobilOilCorp.v.Higginbotham,436U.S.618,625(1978),and
    ''doesnotauthorize recovery'forthe decedent'sow n losses, nordoe!italloF dam agesfor
                                                                .        .                                          '
                                                            .

    nonpecuniarylosses,''D ooley v.'Korean AirLinesCo., 524U.S.116,12i(1998).                                       .                 .




           CarnivalarguesthatDOHSA barsPlaintiffs'em otionaldistressclaim sbecausethey seek
                                        ' '
     .                                      J                                                                                                         .
    nonpecuniarydamagçs.
                       (i.e.,emotionaldistressdamages)forthesamecohductthatcqused
                               '    .                                                                                   .                 .   L

    JeffreyEisenman'sdeath on thehigh seas.'Carnivalreliesprim arily onH nwalid v.Crystal

    Cruises Inc.,No.91-642,1992W L 194659(E.D.Cal.M ar.13,1992),andRuxv.Republicof
                                                                                                                                ..
                                                                                                                                  '           '

    Sudan,495F.Supp.2d 541(E.D.Va.20ô7).ButHowardandRukareboth distinguishableqs.                                                                                     .




    theplaintiffsin those cqseswereclaim ing em otionaldistressbased solely on thedeathcoftheir
                                                                                 '
                                   ..



    loved oneson thehigh seas,noton the eventssurrounding thedcath aspersonàlly experienced
                               .'                                                                 .                                       (
    bythem .In Howard,
                     'forinitance, apassengeri
                                             njuredhisànk'
                                                         lewhiledlàoardingtheshipand '                                      .




    2Plaintiffsconcede thâtD OH SA applies givèn thatJeffreywEisenm an's death ocçurred w hile the
    shipwassailingfrom GrandTurktokuel'   toRicoandallegedlyresulteéfrop actjthatoccurrek
.
    attheship;sportofcallin GrandTurk.Se'eRidley p.VCf (Bahamaq)Ltd.,'    824F.'SùpYp.2d
    1355,1359(S.D.Fla.2010)(King,J.)(notingthatcourtshgveStconsistentlyinterpretedDOHSA
    asapplyingio'maritimeincidents.occurringwithiptheten-itorialwaters(lfforeignstatçs'').
           '   -                                                    --       .
                   .   .       .'
laterdiedwhep abloodclottraveledtohiklungs..Howard,1992W L 194659,at*1.Wllen'
                                                                            hij ''.                                                                                                                                     .




pglwiving fam ily m em bersm ovçd to add claim sfornegligqntinfliçtion ofem otiqnaldistlyss,the '       .

                                                          .                                                                                                                          . '                            .


courtdenied themotion and foupd thattheclaim sweretsclearly precludedunderDOHSA.
'                        .                                                   j
                                                                               ''Id
                                                                                 .                                                                            '        --             .               '                       '



at.*6. H ow evçr,uhl
                   ikethiscase,therewereGtnoéllegatibnjg)ofanygtherspecitk,epotionally-
                                          .
                             .                                 u           . ,                                                                                                                                                                  . -.          )

traum atizingeventwitnkssed by thedecedent'sjùrvivorq.bqyqndthelose
        .                                                 .
                                                                  softhedecedent.''                                                               '           '                           .
            .                                                                                   .                                     .               '                                                     .                              .. .
                                                                                                                                              .



M artinsv.RoyalCaïibbean CruisesLtd,174F.Supp.3(11345,1352 n.5(j.D.'
        .                        .'
                                                                   F1a.2016).                                    ..               .                       ,       .         ..   ,                              .
                                                                                                                                                                                                                                           '
                                                                   ,
                                                                   .                                        .         '                                                                       .
                                                                                                                                                                                                                                           '
                                                                                                                                          .

Similarly,inRux,familf MemkersofthesailorswhowerekilledbythçOctobef2000terrorist
bombingoftheU.S.S.ColeV oughtefnotionaldistressclaimsagainsttheRepublicofSudan
    '           --'
                .
                                                                                 --''
                                                                                                                                                      .           '-                                  .''
                                                                                                                                                                                                        *                          ,



stemmingfrom theg.
                 ttacktùatkilledtheirfovedones.Rux,49!F.Supp.2dat543.Aftera '.              .                .                                                                                                                     '.               .    ..




nonjurytrial,thecourtfoundthàtthepl>intiffs'claimswerepreemjtbdbyDOHSA wherethe
emotionaldistressstémm ed directly from learnihg ofthedeathsoftheirloved ones. See id.at
                         .            .               .
                                                               '
                                                                                                                                                                                                                        .                  ..
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                        ..
            q


565;M artins,174F.Supp.3d at1352.H ere,by contrast,theEisenmansareclaip ingh
                                                                           bmotipnal

distressbasedupon thetotality ofeventssurrotmding Jeffrey Eisenm an'sdeath,which they
                             .                    .        '
                                                                       .                                                          .                                                                                         .' .       -
                                                          ..
                                              '

experiencedfirsthdnd,Yhisjoesbeyondmerelyleamiùgofthedeathoftheirlbved,onè.'
            M oreover,asPlaintiffspointoutjseveralcasesfrom thisdistricyhaveallowed family
                                                               u '                                  .       ..   .    .                                   ,                      .
                                                                                                                                                                                                                                   .


        .                                                                                           '

m çmbersto'sueförtsimotionaldistressthatisnotthe anguish ofloss,butratherthe anguish of a
                                                                                                                                          '''*'                                                                                        '''*'                  '

                  .. .                                             '                        L                             '                                                                       .

theeventsleadingtothelossasdirectly>nélpersopalexperiencedbytheplaintiffà.''M artins,                                                                                            x




174F.Supp.3dat1353;seealsoBlairv.NCL (Bahamas)Ltd ,212F.Supp.3d 1264 (S,D.Fla.
2016)(Seitz,J.);smithv.CarnivalCorp.,584F.
                                         'Sujp.2d 1343(S.D.Fla.2008)(Moore,J.).'
Forexample,inSmith,twodaughterswhohadwitnessedtàeirmotherdrown duringasnorkel'
                                                                             .
trip excursion in the Càym an Islandjsued thecruiselineforwrongf'uldeath andnegligent

inqiction ofem otionaldistress.Smith,585F.Supp'.2d at1345. In denying the cruiseline's
                                                                            '

motiontodismiss,,thecouitexp1ainedthatthectaughtersWereçtnotseekingrecoveryfortheir



                                                                                                                              5
        mothey'sdeath orherprexdeathpain and suffering only forthe emotionaldistressthathas

        resultedfrom witnessing it. Indeed,thefactthatadeath occun-ed isnptessentialto theirclaim .''
                                                                        .




        1d.at1353.Assuch,thecourtexplained,theclaim sdid Ssnotfallwithin DOHSA'Snmbit, ahd gj
    '

        canhard1ybesaidtorepresintîcongress'consideredjudgment'ontheissue.''Id (quoting.
        Higginbothaln,436U.S.at625);seealsoMartins,174F.Supp.3dat1353(denyingmotionto
        dismisswherem othersvted cntiselineafterwitnessing daughterdiefrpld eatingbqcteria-riddçn

        food and ship failed to evacuateherform edicalcare,explainingthatthem other'sclqipswere

        notjust.basedonStthranguish ofloss''butonçttheanguishoftheeventsleadingtotheloss>s
        directlyandpersonallyexperiencedbytheplaintiffs'').Similaily,here;Plaintiffs'claimsm-e
        based ontheanguiph oftheeventsleading up tothelossofJeffrry Eisenm an,noton the loss .

        itself..Assuch,Plaintiffs'emotionaldistressclaimsarenotbarredby DOHSA.3.
        B.          The Com plaintAdeqùately PleadsExtrem eand OutrageousCondtlct
                    Courtssittingin admiraltytypicallylookxtotheRestatement(Second)ofTortsj46
        (1965)aswellasstate1aw to'eyaluateclaimsforintentionalinfliction ofemotionaldistresj.See
        Wuv.NCL (Bahamas)Ltd.,No.16-22270,2017W L 1331712,at*2(S.D.Fla.Apr.11,2017)
                                       .   N.                                                    '   '




        (Scola,J.).Tostateaclaim forintentionalinflictionofemotionaldistressunderFlotidqlaw,a
        complaintmilstallegr:(1)thedefendantadedrecklesslyorintentionally;(2)thedefendant's
                .
                      '                         .



        conductwasextremeahdoutrageous;(3)thedefendant'sconductcausedtheplaintiffs       '
            .                                                                                :


        J
.
          Calmivalattempt!todistin'guishSmithandM artinsasinvolvingclaimsfornegligent(rather .
        thanintentionao i'
                         nflictlo
                                'n ofemotionaldistress,arguingthatsubh claimsareSEentirelydifferent''
        becauseaplaintiffmu/ show thatshewasplaced in the ttgone ofdanger''torecoverém otional
        distressdnm'ages. (SeeM ot.10-12,     ) àutnothingiilMartil)ssuggeststhatthecourtdeniedthe
'
        m otion to dism isstm derD OH SA because.the'm otherhad been placed in the Ktzone ofdalm er''by
        eating food sim ilarto the bacteriarridden food thatcaused herdaughter'sdeath. Instead,the
        courtsimplyfocusedonthetypeofanguish givingrisetothemother'sclaims.Marlins,174F.
        Supp.3d at1353. M om over,in Sm ith,the courtheld thatthe em otionaldistress claim ssulwived
        bOHSA despitefindingthatthedaughtershad(çnotallegedanyfactsiridicatingthat(theyjwere
        in the zone ofdanger.'' Sm ith,584 F.Supp.2d at 1355. '     '                .

                                                       6
    emotionaldistress;and(4)theplaintiffsemotionaldistresswassevere.SeeMetropolitanL#
    lns.Co.p.M ccarson,467 So.2d277,278(Fla.1985).Here,VarnivalarguesthattheCpmplaint
    failstopleadthesecond elem ent:tcextrem eand outrageous''conduct.

                   The Courtdisâgrees.TheComplaintplleges,am'ong otherthings, thatCarnivalrefusedto
                                                                          '
                                          .        .                                  .



    1ettheEisenmansoffthesllip while itFasdocked in Grand Ttlrk in spite ofthe statem entby the
                                                              .




    ship'sphysician thatJeffrey would need tobeflown to M iam ito undergo possiblçheartsurgery                                                .

                                                                                                                                                                       '
                                                                                                                                                                       ;.
    and thgttim ewasofthe essence.Asdescribed in theComplaipt,CarnivalGtleftG
                                                                            . rand Turk w ith

    Jkffrek rland hisfam ily contined onboard againsttheirwill''asthe ship sailed fqrtheraway fm m
       ..   .'' .
                k''''
                    z'          ''                     ''''
                                                                      .       '                    '''           .             ..                        r
                                                                                                                                                         .'.




    help,forcingthem toSlWatchoninagony ajgleffreyjslowlyslippedaway.''(Compl.!!3'21,2
                            .                                 .                      .
                                                                                       3.)             ,     .   .   ..                 .                      .   4



    Acceptingtheseallegationsastrueandtiewingthem inthelightmostfavorabletqPlaintiffs,the
     . .                                                                          .                .                                                '
                                                                                                                                                  - ..
                                                                                                         .


    Cot!l'tfindsthattheComplaintadéquatelypleadsextrem eandoutrageousconduct. Accordingly,
                     .
                                     --       --                  '                           -'             '                                      .-
                                                                                          ,        .                      ..                . .



    Carnival'sMotiontoDismiss'forfailuretostateaclatm mustbedenied.4
    C.          The N egligence Claim sA re N otIm prbper dfshotgun''Pleadings
                                                                             '

                Finally,CarnivalurgestheCourtto dismissPlaintiffs'negligenceclaim sasimproper

    --shotgun,'pleadingstàatttincludemultiple,distinctbases?orliability.''(seeMt
                                                                               o).18.)The'                                          .


                                                                                                         .                k                 t:
    Courtdeclinesto do so.ltistruethatonetype ofshotgun pleading ija complalntihat çoyy
                                                                                      um yts
    thesin ofnotseparating intb adifferentcounteach causeofaction orblaim forrelief.'' Weiland
.                                                                                     '

    v,Palm Beach C/
                  y.Sherff'sO.f#cc,792F.3d 1313,1322(11th Cir.2015).ButtheComplaintin
    thiscase doesnotcomm itthatsin:itseparateseach negligence claim and em otionaldistresj


    4Carnivalalso,seeksdismissalon groundsthattheem otionaldistressclaim sEsm erely re-describe
    othertorts arising from the sam e conductwhile chal-acterizing them as (outrageous conduct.'''
    (SeeM ot.14.) Bu1Carnivalreliesprimarilyondefamationcasesinmakingthisargument,
    which implicatetheElsinglepublication/singleaction rule''thatisû'designed tô discourage the                      ,

    erosion offreespeech safeguardsby thesimpleexpedientoflôoldngto a substittzteçauseof
 actioh.'''
          OrtegaTrujillov.Banco Cent.delEcuador,17F.Supp.2d 1340,1343n.1(S.D.Fla.
$1998).'NosuchconcernsarepresentinShiscase.
               .
claim intosevendifferentcounts.Lseegenerally Compl.) Thus,theCourtdeclinestodismiss
thenegligenceclaim sésim properlcshotgun''pleadings.
                      .




                                  Iv* coNclapslo:
                                    .


                       .                                         ;
      Accordingly,itisORDERED,ADJUDGEU,AND DECREED thatCalmival,sM otion

toDismiss(DE 10)V,andthesameherebyis,DENIED.Carnivalshallqfileits.A nsw ertothe
                                                       .




ComplaintWithintwenty(20)daysè
                             )iqm thedateofthisOrdçr       .



      DONE A#D ORDERED in ChambersastheJamesLawrenceKlngFederalJustice
Building and United St>tesCourthouse,M iam i,Florida,this11th day ofDecember,2019.
                                           .




                                                                                     t

                                                  M ES LA W REN E K IN G
                                                     ITEI) jTATESDISTRICT JUDG
cc: 'AIJcouhselofrecord                         '.




                                           8
